                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 FELIPE VALENCIA,

         Plaintiff,
                                                                       Case No. 1:19-cv-47
 v.
                                                                       HON. JANET T. NEFF
 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES,

         Defendant.
 ____________________________/


                                     OPINION AND ORDER

       Plaintiff, proceeding pro se, initiated this action on January 22, 2019. The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending that the action be dismissed upon initial screening pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Pending before the Court is Plaintiff’s objection to the Magistrate Judge’s Report

and Recommendation. For the following reasons, the Court denies Plaintiff’s objection.

       In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objection has been made. The Magistrate Judge determined that Plaintiff’s Complaint fails to state

any claim upon which relief may be granted (R&R, ECF No. 5 at PageID.14). Plaintiff’s objection

merely reiterates his allegations and fails to demonstrate any factual or legal error in the Magistrate

Judge’s analysis. Accordingly, the Court will approve and adopt the Report and Recommendation

as its opinion, and a Judgment will be entered consistent with this Opinion and Order. See FED.

R. CIV. P. 58.


                                                  1
       For the above reasons and because this action was filed in forma pauperis, this Court also

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this Judgment would not be taken in

good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007). Therefore:

       IT IS HEREBY ORDERED that the Objection (ECF No. 6) is DENIED and the Report

and Recommendation (ECF No. 5) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint (ECF No. 1) is DISMISSED pursuant

to 28 U.S.C. § 1915(e)(2)(B) for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of the decision would not be taken in good faith.

       This case is CLOSED.



Dated: April 9, 2019                                           /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                2
